Citation Nr: 1427536	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.  Thereafter, the Veteran had additional service in the Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's tinnitus had its onset during active service or is related to his active service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Appropriate notice was provided in May 2008 prior to decision on appeal.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of the disability.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to exposure to aircraft noise in service.

Service treatment records reveal that during active service Hearing Conservation Data was obtained.  A June 1982 reference audiogram report reveals a note indicating that the Veteran was working in noise and had been previously issued ear plugs.  A June 1982 treatment record indicates that the Veteran accomplished occupational physical including audiogram and hazardous noise briefing.  In June 1982 a note indicates that the Veteran was issued or previously issued ear defenders, advised of the dangers of repeated unprotected exposure to potentially hazardous noise, and informed that ear protection should be worn whenever entering a potentially hazardous noise area.  An examination report at enlistment to the Air Force Reserve did not reveal a diagnosis of hearing loss or tinnitus.  On a report of Medical History at the time of enlistment for the Air Force Reserve the Veteran did not note any tinnitus.

In August 2006 the Veteran was noted to be "Neg: . . . tinnitus (L/R)."  The Veteran was treated for complaints of dizziness.  In November 2006 the Veteran reported tinnitus and was diagnosed with acute, minor tinnitus.  It was noted that the Veteran would follow up with the doctors at VA for tinnitus.

In the Veteran's claim in May 2008 the Veteran reported that his tinnitus began in June 1984.  He reported that he received tinnitus when stationed at the Kunsan Air Base in Korea working around running fighter aircraft during emergencies, training, and performing fire watch standby during I.C.T. hot defuels on the flight line as a firefighter.  He also reported that the fire station was in close proximity to the flight line.

The Veteran was afforded a VA medical examination in July 2008.  The Veteran reported that he turns the volume of the television and radio louder due to the ringing in his ear.  He stated that the ringing is a nuisance and bothers him more than previously.  It was noted that the Veteran was a firefighter during his active duty service in the Air Force.  The Veteran reported that he was exposed to jet engines, power equipment, sirens, station tones, and truck noise.  He stated that he was currently employed as a firefighter, which he had done since discharge from active duty.  He reported that the wears hearing protection on the job.  He also reported that he had hunted in the past, but not more than five times.  The Veteran denied a history of ear infections, ear surgery, dizziness, head trauma, and familial history of hearing loss.  The Veteran was diagnosed with tinnitus in the left ear.  The tinnitus was constant.  It was noted that the Veteran reported that the onset of the tinnitus was 20 years prior.  The examiner noted that the service medical records and VA records were not reviewed.  The examiner reported that without review of the service treatment records, it is impossible to determine if the asymmetry in hearing is congenital or due to acoustic trauma and that if the etiology of the hearing loss is unknown determination cannot be made on the etiology of tinnitus.  Therefore, the examiner could not render an opinion.

A VA medical opinion was obtained in October 2008.  The examiner noted that the VA records were reviewed.  The examiner rendered the opinion that tinnitus is less likely as not caused by or a result of the Veteran's exposure to acoustic trauma in service.  The rationale was that although the Veteran's service treatment records indicate that he was enrolled in the Hearing Conservation Program and was exposed to hazardous noise levels, his audiograms showed no evidence of hearing loss or significant threshold shift during active duty or reserves.  His current audiogram showed a significant asymmetry, left ear poorer, which was not noted during active duty or at his enlistment to the reserves in 1988.  Therefore, the asymmetric hearing loss began sometime after 1988.  The examiner opined that it was less likely than not that his current reported tinnitus was due to acoustic trauma during military service, and at least as likely as not related to the etiology of the asymmetric hearing loss noted on the current audiometric examination.

In a statement dated in April 2009 the Veteran reported that he spent many hours on the flight line and that in 1983 he was transferred to Kusan Korea Air Base where he worked with F-16 and F-86 aircraft and spent time around running engines.  He reported that he worked around A-10 aircraft from 1988 to 1991.  

In March 2010 the Veteran indicated that he contended the tinnitus occurred during his active service.  

Entitlement to service connection for tinnitus is not warranted.  It is acknowledged that the Veteran was exposed to hazardous noise in service.  However, it is noted that the Veteran was issued ear plugs in service.  It is also acknowledged that the Veteran contends that his tinnitus began in 1984, during his period of active service.  Although the service treatment records contain records regarding the Veteran's audiometric tests in a hearing conservation program, the Veteran did not complain of and was not diagnosed with tinnitus.  Treatment records during the Veteran's reserve period reveal treatment for ear wax but no complaint, diagnosis or treatment for any tinnitus.  The Veteran's post service treatment records reveal that in August 2006 the Veteran was noted to be negative for tinnitus.  In November 2006 the Veteran was diagnosed with tinnitus.  A VA examiner diagnosed the Veteran with left ear tinnitus; however, the opinion was rendered that the tinnitus was less likely as not related to service and at least as likely as not related to the etiology of the asymmetric hearing loss noted on the audiometric examination.  The examiner found that the asymmetric hearing loss began sometime after 1988.  As the Veteran was noted to not report tinnitus is August 2006 and to first report tinnitus in November 2006, and as the Veteran was noted to deny a history dizziness in the July 2008 VA medical examination but to have been treated for complaints of dizziness in November 2006, the Board finds that the Veteran's reports that his tinnitus began in service to lack probative value.  As the examiner has indicated that he Veteran's tinnitus is not related to noise exposure in service, entitlement to service connection for tinnitus is denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


